.S;
                ORIGINAL                                                                          09/28/2020


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 20-0426


                                               DA 20-0426
                                                                                  FILED
                                                                                 SEP 2 5 2020
      IN THE MATTER OF THE                                                    Bowen Greenwood
                                                                            Clerk of Supreme Court
      CONSERVATORSHIP OF:                                                      State of Montana


      G.R.R.,                                                              ORDER

            A Protected Person.




             This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
      Montana Rules of Appellate Procedure. After reviewing the Appellant's Opening brief
      filed on September 24, 2020, this Court has determined that the brief does not comply
      with the below-referenced Rules and must be resubmitted.
             M. R. App. P. 11(3)(b) requires papers produced by typewriter or an equivalent
      process shall be double spaced except that footnotes and quoted and indented material
      may be single spaced. Sections of Appellant's Opening brief are not double spaced.
             M. R. App. P. 12(1)(a) requires a table of contents with page references, and a
      table of cases, statutes and other authorities cited, with references to the pages of the brief
      where they are cited. Appellant's opening brief does not include a table of contents and
      table of cases, statutes, and other authorities cited.
             M. R. App. P. 12(1)(b) requires a statement         the issues presented for review.
      Appellant's Opening brief does not include issues presented for review.
             M. R. App. P. 12(1)(c) requires a statement of the case. The statement shall first
      briefly indicate the nature of the case and its procedural disposition in the court below.
      Only that procedural background which is relevant to the issue or issues raised shall be
      included in the statement of the case. Appellant's Opening brief does not include a
      statement ofthe case.
             M. R. App. P. 12(1)(d) requires the statement of facts to include references to the
      pages or parts of the record at which material facts appear. Pursuant to M. R. App. P.
12(9), references to the record must be to particular parts of the record, suitably
designated, and to specific pages of each part. Exarnples include: Answer p. 7; Motion
for Summary Judgment, p. 3; Transcript, p. 231. Reference may also be given to the
docket number of the document in the District Court register. Appellant's statement of
the facts makes only assertions without citations to the record.
       M. R. App. P. 12(1)(e) requires a statement of the standard of review for each
issue presented, together with a citation of authority. Appellant's Opening brief does not
include a standard of review.
       M. R. App. P. 12(1)(f) requires a sumrnary of the argument containing succinct,
clear, and accurate statement ofthe argurnents made in the body of the brief. Appellant's
opening brief does not contain a summary of the argument section.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten(10) days ofthe date of this Order the
Appellant shall file with the Clerk of this Court a revised brief containing the revisions
necessary to comply with the specified Rules and that the Appellant shall serve copies of
the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date of filing ofthe revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.
       DATED this,20day of Septernber, 2020.
                                                        For the Court,